908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Harold FRIEDMAN, Anthony Hughes, Defendants-Appellants.
Nos. 89-3494, 89-3504.
United States Court of Appeals, Sixth Circuit.
July 26, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges;  and PATRICK J. DUGGAN, District Judge.*
PER CURIAM:


1
Harold Friedman ("Friedman") and Anthony Hughes ("Hughes") appeal from their respective May 30, 1989 judgment and conviction orders.  Following a jury trial, Friedman and Hughes were convicted of:  participating in the affairs of an enterprise through a pattern of racketeering activity, in violation of 18 U.S.C. Sec. 1962(c);  conspiring to do so, in violation of 18 U.S.C. Sec. 1962(d);  and unlawfully embezzling union funds, in violation of 29 U.S.C. Sec. 501(c).  In addition, Friedman was convicted of making a false statement to the United States Department of Labor, in violation of 29 U.S.C. Sec. 439(b).


2
Friedman was sentenced to four years of probation, fined $35,000 and ordered to forfeit his positions as officer and trustee of Local 507 of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America and Local 19 of the Bakery, Confectionery and Tobacco Workers International Union, AFL-CIO.  Hughes was sentenced to four years of probation, fined $30,000 and ordered to forfeit his positions with Local 507 and Local 19.


3
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  Therefore, we AFFIRM the judgment and conviction orders of the Honorable George W. White, United States District Judge for the Northern District of Ohio, for the reasons set forth in his May 13, 1988, June 21, 1988, and May 5, 1989 Memorandum Opinions and Orders.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation